Affirmed and Memorandum Opinion filed January 31, 2006








Affirmed and Memorandum Opinion filed January 31,
2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00275-CR
____________
 
DAVID MAURICE GRICE,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 232nd District
Court 
Harris County, Texas
Trial Court Cause No.
996,055
 

 
M E M O R A N D U M   O P I N I O N
After a jury trial, appellant was found guilty of the offense
of aggravated robbery and was sentenced on March 10, 2005, to confinement for
22 years in the Institutional Division of the Texas Department of Criminal
Justice.  Appellant filed a pro se notice
of appeal.




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  The record
was forwarded to appellant, and the deadline for the pro se response was
December 19, 2005.  As of this date, no
pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 31, 2006.
Panel consists of Justices Hudson,
Frost and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).